 

EXHIBIT 10.16

 

CIDARA THERAPEUTICS, INC.

BONUS PLAN

 

Effective January 1, 2016

 

 

The Cidara Therapeutics, Inc. (“Cidara” or the “Company”) Bonus Plan (the
“Plan”) is designed to reward eligible employees for the achievement of
corporate objectives, as well as measured individual objectives that are
consistent with and support the overall corporate objectives.

 

The Plan is designed to:

·

Encourage high performance by providing an incentive program to achieve overall
corporate objectives.

·

Reward those individuals who significantly impact corporate results.

·

Encourage increased teamwork among all disciplines within Cidara.

·

Incorporate an incentive program in the overall compensation program to help
attract and retain employees.

 

ELIGIBILITY

All regular employees are eligible to participate in the Plan.  In order to be
eligible, a participant must have been in an eligible position for at least
three (3) full months prior to the end of the Plan year, and the participant
must remain employed through the end of the Plan year and until awards are paid.
If the participant is not employed on the date awards are paid, the participant
will not have earned any bonus.  If the participant has been subject to any
performance improvement plan or other disciplinary procedure during the Plan
year, any award to such individual will be at the discretion of the
President/CEO or the Compensation Committee of the Board of Directors (the
“Compensation Committee”), and may be reduced or withheld regardless of
corporate performance as outlined below.

 

Change in Status During the Plan Period:

a.

Participants hired during the Plan year:

·

Participants hired during the Plan year are eligible for a prorated award based
on the number of calendar days employed in an eligible position.

·

Participants hired during the months of October through December are not
eligible to participate for the Plan year.

·

If an employee has worked in a temporary or consulting capacity for Cidara, this
time will not impact the eligibility start date which is the date of hire.  Only
as an exception and with approval by the Compensation Committee or the Board of
Directors will time worked as a consultant be considered when determining the
bonus award proration for an employee.

b.

Promotion/change in level:

·

  If a promotion occurred during the first three quarters of the applicable Plan
year, the position

at the end of the Plan year shall be used for the purposes of bonus calculation.
  

·

   If a promotion occurred on or after October 1 of the applicable Plan year,
the entire

      calculation will be based on the position prior to the promotion.

c.

Termination of employment:

·

If a participant’s employment is terminated voluntarily prior to the date awards
are paid, the participant will not be eligible to receive an award.

·

If a participant’s employment is terminated involuntarily prior to the date
awards are paid, it will be at the absolute discretion of the Company whether or
not an award payment is made.

d.

Leave of absence:  

·

Bonus award will be prorated to reflect the calendar days on a leave of absence
that exceed 60 calendar days in the Plan year.

 

1

--------------------------------------------------------------------------------

 

 

 

 

 

 

AWARD CALCULATION

Awards will be determined by applying a “bonus percentage” to the participant’s
base salary that is in effect at the end of the Plan year.  While the
Compensation Committee may change the bonus percentage for any Plan year, the
following bonus percentages will initially be used for this purpose:

 

Position Title

Bonus Percentage

President/CEO

50%

Chief Officer

35%

Vice President, Senior Vice President

30%

Senior Director, Executive Director

25%

Director

20%

Associate Director, Senior Principal Scientist

15%

Manager, Senior Manager, Scientist, Senior Scientist

10%

Analyst, Accountant, Executive Assistant, Research Associate

8%

Administrative Assistant, Accounting Associate

6%

 

Corporate and Individual Performance Factors

The President/CEO will present to the Compensation Committee/Board of Directors
a list of the overall corporate objectives for the applicable Plan year, which
are subject to approval by the Compensation Committee/Board of Directors.  All
participants in the Plan whose performance is measured in part based on
individual performance factors will then develop a list of key individual
objectives, which must be approved by the responsible Vice President, Senior
Vice President, Chief Officer, or President/CEO.

 

The relative weight between corporate and individual performance factors varies
based on the individual’s assigned level within the organization.  The weighting
may be reviewed periodically and may be adjusted for any Plan year.  The
weighting for the performance factors will initially be as follows:

CorporateIndividual

President/CEO   100%

Chief Officer                80%     20%    

Vice President, Sr Vice President      60%     40%

Director, Sr Director, Exec Director            50%     50%

Manager, Sr Mgr, Assoc Dir, Scientist      40%     60%

Analyst/Associate/Administrative      30%     70%

 

Performance Award Multiplier

Separate award multipliers will be established for both the corporate and the
individual components of each award.  The award multiplier for the corporate
component will be determined by the Compensation Committee/Board of Directors
each Plan year, in its sole discretion.  The same award multiplier for the
corporate component of the award shall be used for all such Plan
participants.  The award multiplier for the individual component shall be
determined by the responsible Chief Officer or President/CEO.  

 

For Executives (Vice President level and above):  The actual performance bonus
awarded in any year, if any, may be more or less than the applicable target,
depending primarily on the Compensation Committee’s determination of the award
multiplier for the corporate component and the executive’s individual
performance with respect to the corporate objectives. Whether or not performance
bonus is paid for any year is within the discretion of the Compensation
Committee/Board of Directors based on such achievement.  

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

Example

The example below shows a sample cash bonus award calculation under the Plan,
which is determined after the end of the performance period.  

Step #1: A potential base bonus award is calculated by multiplying the
employee’s base salary by their assigned level bonus percentage.  

Step #2: The calculated potential base bonus amount is then split between the
corporate and individual performance factors by the employee’s assigned level
(per the weighting above).  This calculation establishes specific potential
dollar awards for the performance period based on both the individual and
corporate performance factor components.

Step #3: After the end of the performance period, corporate and individual award
multipliers will be established using the criteria described above.  Awards are
determined by multiplying the potential bonus awards in Step #2 by the actual
corporate and individual award multipliers.  

 

Example:Step # 1:    Potential Bonus Award Calculation

Position: Manager

Base salary:            $100,000

Target bonus percentage:       10%

Potential base bonus:             $ 10,000

 

Step # 2:    Split award target amount based on weighting of Performance Factors

Potential corporate performance bonus (40%):$ 4,000

Potential individual performance bonus (60%):$ 6,000

 

Step # 3:   Actual Cash Incentive Award Calculation

Assumed payment multipliers based on assessment of corporate and individual

performance:

Corporate multiplier  75% -  performance generally met objectives

Individual multiplier           125% - performance generally exceeded objectives

Cash Award:

Corporate component                         $   3,000   ($4,000 x 75%)

Individual component                         $   7,500   ($6,000 x 125%)

Total Award                                     $ 10,500

 

 

AWARD PAYMENTS

Bonus award payments may be made in cash, through the issuance of stock, stock
options or another form of equity award, or by a combination of cash, stock,
stock options and/or another form of equity award, at the discretion of the
Compensation Committee.  All bonus award payments are subject to applicable tax
withholdings.  In the event that the Compensation Committee and/or the Board of
Directors elect to pay bonus awards in stock or stock options, the Compensation
Committee, in its sole discretion, will make a determination as to the number of
shares of stock or stock options to be issued to each Plan participant based, in
part, upon the overall corporate performance and each participant’s individual
performance, as described.  The issuance of stock and stock options may also be
subject to the approval of the Company’s stockholders, and any stock options
issued will be subject to the terms and conditions of the Company’s equity
incentive award plan, as amended from time to time by the Company.

 

Payment of bonus awards will be made as soon as practicable after the issuance
of the Company’s year-end audited Financial Statements for the Plan year, but
not later than December 31 of the year following the Plan year.   Payments will
not be impacted by any benefits, with the exception of elected 401(k)
contributions which will be applied.

 

 

 

3

--------------------------------------------------------------------------------

 

PLAN PROVISIONS

Governance

The Plan will be governed by the Compensation Committee.  The President and/or
CEO of Cidara will be responsible for the administration of the Plan. The
Compensation Committee will be responsible for recommending to the Board of
Directors a bonus amount for the President and/or CEO (unless such compensation
is intended to be qualified, performance-based compensation under Section 162(m)
of the Internal Revenue Code of 1986, as amended).  Additionally, the
Compensation Committee will be responsible for approving any compensation or
incentive awards to other executive officers of the Company and all other
officers who are subject to the reporting requirements of Section 16(a) of the
Securities Exchange Act of 1934, as amended.  All determinations of the
Compensation Committee, under the Plan, shall be final and binding on all Plan
participants.

 

Compensation Committee’s Absolute Right to Alter or Abolish the Plan

The Compensation Committee reserves the right in its absolute discretion to
terminate the Plan, or any portion of the Plan, at any time or to alter the
terms and conditions under which a bonus will be paid. In the event of the
Plan’s termination prior to the payment of a bonus, such bonus will not be
payable under this Plan. Such discretion may be exercised any time before,
during, and after the Plan year is completed. No participant shall have any
vested right to receive any compensation hereunder until actual delivery of such
compensation. Participation in the Plan at any given time does not guarantee
ongoing participation.

 

Employment Duration/Employment Relationship

This Plan does not, and Cidara’s policies and practices in administering this
Plan do not, constitute an express or implied contract or other agreement
concerning the duration of any participant’s employment with the Company.  The
employment relationship of each participant is “at will” and may be terminated
at any time by Cidara or by the participant, with or without cause.

 

 

 

 

 

Any questions pertaining to this Plan should be directed to the Human Resources
Department.

4